97 N.Y.2d 748 (2002)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. EMERSON THURMAN, Appellant,
v.
MELVIN WILLIAMS, as Superintendent of Gowanda Correctional Facility, et al., Respondents.
THE PEOPLE OF THE STATE OF NEW YORK ex rel. EMERSON THURMAN, Appellant,
v.
GARY HODGES, as Superintendent of Gowanda Correctional Facility, et al., Respondents.
Court of Appeals of the State of New York.
Submitted February 25, 2002.
Decided March 26, 2002.
Motion for leave to appeal dismissed upon the ground that no appeal lies to the Court of Appeals from an order of the Appellate Division denying a motion for a writ of error coram nobis (CPLR 5601, 5602; CPL 450.90; see, People v Tramell, 77 NY2d 893).